927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clinton Ivan McDANIEL, Plaintiff-Appellant,v.Peggy RHINE, Donald E. Bordenkircher, Warden, West VirginiaPenitentiary, Defendants-Appellees,andUnited States Postal Service, Defendant.
No. 90-6892.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-83-167-E)
Clinton Ivan McDaniel, appellant pro se.
Dana Doyle Davis, Assistant Attorney General, Charleston, W.Va., for appellees.
N.D.W.Va.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Clinton Ivan McDaniel appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McDaniel v. Rhine, CA-83-167-E (N.D.W.Va. Aug. 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.